DETAILED ACTION
This Office action is in response to the filing of this application on 16 July 2021. Claims 1-8 are pending in the application; claim 1 is independent.
This application is a divisional of application Serial No. 16/830,225, filed on 25 March 2020, still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by “comprehensively implanting” the dopant in line 15 of independent claim 1.  “Comprehensively” is defined as completely. It is unclear what would be meant by completely implanting the dopant. Does this have anything to do with the energy of the implant or the dose of the implanted ions ?  The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2012/0280311, in view of Bhalla et al., US 2013/0280870.
With respect to claim 1, Zhang et al. disclose a  manufacturing method of a trench MOSFET, shown in Figs. 6A-6H and 8, comprising: 
forming a trench gate in an epitaxial layer having a first conductivity type (see paragraph [0005])on a substrate, see Figs 6A and 6B and paragraphs [0028]-[0030]; 
5performing a plurality of implantations of a dopant having a second conductivity type (P-type) on the epitaxial layer in a manner that an implantation dose is gradually reduced toward a direction of the substrate, see Figs. 6C and 8 and paragraphs [0031] and [0039]; 
performing a first drive-in step to diffuse the dopant having the second conductivity type in an upper half of the epitaxial layer to form a body region having the second conductivity 10type, see Fig. 6D and paragraph [0032]; 
implanting a dopant having the first conductivity type (N-type) on a surface of the epitaxial layer, see Fig. 6E and paragraphs [0033] and [0039]; and 
15comprehensively implanting the dopant having the second conductivity type (P-type) at an interface of the body region and the source region after the source region is formed to form an anti-punch through region, wherein a doping concentration of the anti-punch through region is higher than a doping concentration of the body region, see Fig. 6G and paragraphs [0034]-[0035]. 
Zhang et al. lack anticipation only of performing a second drive-in step to diffuse the dopant having the first conductivity type to form a source region. However, Bhalla et al. disclose performing a drive-in after implanting an N-type source region, see paragraph [0034]. In light of the disclosure of Bhalla et al., it would have been obvious to the skilled artisan to perform a second drive-in step to diffuse the dopant having the first conductivity type to form a source region in the known method of Zhang et al.
With respect to claim 2, in the method of Zhang et al., the step of 20performing the plurality of implantations of the dopant having the second conductivity type comprises performing two or three implantations of the dopant having the second conductivity type, see Fig. 8 and paragraph [0039].  
With respect to claim 3, Zhang et al disclose implanting P-type dopants at an interface of the body region and the source region after the source region is formed to form a P+ anti-punch through region, wherein the highly doped anti-punch through region has a higher doping concentration than the P-type body region. However, Zhang et al. do not disclose the doping concentration of the anti-punch through region. However, since Zhang et al. do teach that the highly doped anti-punch through region must have a higher doping concentration than the P-type body region, it would have been obvious to the skilled artisan and ascertainable through routine experimentation to choose the doping concentration of the anti-punch through region. Requiring the doping concentration of the anti-punch through region to be between 5E+16 atoms/cm3 and 5E+17 10File: 095238-lusf atoms/cm3 is not deemed to patentably distinguish Applicant’s claimed method from the known method of Zhang et al.  
With respect to claim 4, in the method of Zhang et al., the first conductivity type is N-type and the second conductivity type is P-type.  
With respect to claim 5, Zhang et al. disclose for convenience of description and not intended to be limiting, N-type trench-gate MOSFET devices have been disclosed, but persons of ordinary skill in the art will understand that the present invention is not limited merely to N-type trench-gate MOSFET and that P-type trench-gate MOSFET devices are also included within the spirit and scope of the present invention, see paragraph [0041]. Therefore, in light of this disclosure of Zhang et al., it would have been obvious to the skilled artisan that the first 5conductivity type could have been P-type and the second conductivity type could have been N-type.  
With respect to claim 6, although Zhang et al. disclose implanting a dopant having the first conductivity type (N-type) on a surface of the epitaxial layer, see Fig. 6E and paragraphs [0033] and [0039], Zhang fails to teach the energy used to implant the N-type dopant. However, Bhalla et al. disclose in paragraph [0034] that the N-type source regions 466 (shown in Fig. 4M) can be implanted with an energy of between 10 Kev and 100 Kev. Therefore, in light of the disclosure of Bhalla et al., it would have been obvious to the skilled artisan that an energy of implanting the dopant having the first conductivity type in the known method of Zhang et al. could have been between 20 KeV and 45 KeV.  
With respect to claim 8, in the method of Zhang et al., 10the step of forming the trench gate comprises: forming a trench in the epitaxial layer; forming a gate oxide layer on a surface of the trench; and depositing a conductor in the trench as a gate, as shown in Figs. 6A-6B (see also paragraphs [0028]-[0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US 2012/0280311, in view of Bhalla et al., US 2013/0280870, as applied to claim 1 above, further in view of Ogushi, US 5,943,589.
Zhang et al. and Bhalla et al. are applied as above. Although both references disclose performing a drive-in after implanting dopants, neither teaches the second drive-in step comprises rapid thermal processing (RTP). However, Ogushi discloses that damages in a substrate produced by the ion implantation of dopants can be healed by applying RTA (Rapid Thermal Annealing), see column 4, lines 35+. In light of the disclosure of Ogushi, it would have been obvious to the skilled artisan that the drive-in steps of Zhang et al and Bhalla et al. could comprise rapid thermal processing (RTP), since RTP is known to repair the damage done to a substrate during the ion implantation of dopants. Furthermore, RTP is much faster than conventional furnace annealing, thereby decreasing processing times.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a trench MOSFET.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822